PD-0006-15
                                                              COURT OF CRIMINAL APPEALS
                                                                               AUSTIN, TEXAS
                                                            Transmitted 1/2/2015 11:25:43 AM
                                                               Accepted 1/9/2015 9:33:48 AM
January 9, 2015                                                                 ABEL ACOSTA
                     No. ____________________________                                  CLERK

                                IN THE
                      COURT OF CRIMINAL APPEALS
                                  for
                         THESTATE OF TEXAS

 __________________________________________________________________

                         JAMES DOULE BURWELL
                                         Petitioner-Appellant,
                                  V.

                          STATE OF TEXAS,
                                           Respondent-Appellee
 __________________________________________________________________

        On Appeal from the Eleventh Court of Appeals of Eastland, Texas
                           in Cause No. 11-12-00351

      On Appeal from the 70th Judicial District of Ector County, Texas
                          in Cause No. A-39,270
 __________________________________________________________________

                     MOTION TO EXTEND TIME TO
              FILE PETITION FOR DISCRETIONARY REVIEW

 __________________________________________________________________

                                          DAVID G. ROGERS
                                          Fivecoat & Rogers, PLLC
                                          State Bar No. 00788310
                                          214 West Texas, Suite 811
                                          Midland, Texas 79702
                                          Phone: 432/620-8774
                                          Fax: 432/620-9945
                                          Email: david@fivecoatlaw.com
                                          Attorneys for Petitioner
TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes James Doyle Burwell, Petitioner in the above styled and

numbered cause, and moves for an extension of time of 30 days to file a petition

for discretionary review, and for good cause shows the following:

      1.     On November 20, 2014, the Court of Appeals affirmed Petitioner’s

conviction. See James Doyle Burwell v. State, 2014 WL 6603422 (Tex. App.-

Eastland) 2014. Petitioner’s petition for discretionary review was due to be filed

on or before December 22, 2014.

      2.     Counsel has been unable to complete and file the petition for the

following reasons: Counsel was officially retained by Petitioner to assist in this

matter on December 23, 2014, and Counsel was in a full day mediation on that

same day. Counsel’s law firm was closed over the Christmas Holidays from

December 24, 2014, through December 26, 2014. Additionally, Counsel’s law

firm had an early closing due to inclement weather on December 30, 2014, and

was closed on December 31, 2014, for the same reasons. Counsel’s law firm was

also closed on January 1, 2015, for New Year’s Day.

      3.     Petitioner is currently incarcerated in the Texas Department of

Criminal Justice serving a life sentence without parole.
      4.     Petitioner did not file a Motion for Rehearing in the Appellate Court,

and he has not requested any extensions to file a petition for discretionary review

with this Court.

      5.     Petitioner Defendant files this request pursuant to Texas Rules of

Appellate Procedure 68.2(c) and Rule 10.5

      WHEREFORE, PREMISES CONSIDERED, Petitioner James Doyle

Burwell respectfully requests this Court to grant an extension of 30 days, i.e. until

February 4, 2015, to file his petition for discretionary review.

                                        Respectfully submitted,

                                        FIVECOAT & ROGERS PLLC
                                        214 W. Texas Ave Ste. 811
                                        Midland, Texas 79701
                                        (432) 620-8774 (Tel)
                                        (432) 620-9945 (Fax)



                                        By: /s/ David G. Rogers
                                          David G. Rogers
                                          State Bar No. 00788310
                                          david@fivecoatlaw.com

                                           Attorney for James Doyle Burwell
                         Certificate of Compliance

      In accordance with Rules 9.4(e) and (i) of the TEXAS RULES OF APPELLATE

PROCEDURE, the undersigned attorney of record certifies that this Motion to Extend

Time to File Petition for Discretionary Review contains 14-point typeface for the

body of the motion, contains 535 words, excluding those words identified as not

being counted in Rule 9.4(i)(1), and was prepared on Microsoft Word 2010.



                                            /s/ David G. Rogers
                                            David G. Rogers


                         CERTIFICATE OF SERVICE

      This is to certify that on January 2, 2015, a true and correct copy of the

above and foregoing document was served on the Mr. Michael Bloch, Ector

County District Attorney's Office, 300 N. Grant, Odessa, Texas 79761, by E-mail

at MICHAELBLOCH@ectorcountytx.gov.



                                     /s/ David G. Rogers
                                     David G. Rogers